United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2043
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Metodio Gutierrez, also known as       *
Gordo, also known as Juan Ramirez,     *       [UNPUBLISHED]
also known as Salvador Gutierrez,      *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: February 4, 2005
                                Filed: February 7, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Metodio Gutierrez (Gutierrez) appeals the sentence the district court1 imposed
after Gutierrez pled guilty to conspiring to distribute and possess with intent to
distribute 500 grams or more of a methamphetamine mixture, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1), and 846. The district court sentenced Gutierrez to the
mandatory statutory minimum of 120 months imprisonment. See 21 U.S.C.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
§ 841(b)(1)(A). Gutierrez’s counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing Gutierrez’s sentence is too
harsh and the Sentencing Guidelines are unconstitutional as a whole. These
arguments do not entitle Gutierrez to relief, because he was sentenced, independent
of the Guidelines, to the statutory mandatory minimum, based on the stipulated drug
quantity. To the extent Gutierrez is raising a constitutional challenge to the use of a
mandatory minimum, his argument fails. See United States v. Collins, 340 F.3d 672,
679 (8th Cir. 2003). Having carefully reviewed the record under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-